ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Paul et al. (US 20120059255), Kreindel (US 20150073401), Smith et al. “Model of Creation and Evolution of Stable Electropores for DNA Delivery”, Zhang et al. (US 20080058706), and Harvey et al. (US 20070010737), fails to reasonably teach or suggest the equation for determining whether neurostimulation will occur as required by claim 20 when considered in combination with the additional elements of the claim. Harvey teaches use of a model for prediction of neurostimulation including the integral of an electric field over time (see Harvey [0034]), however fails to provide for the additional elements of the equation as required by claim 20. Zhang teaches a general relationship that applied voltage (not transmembrane voltage as required) and duration of a voltage pulse both influence the degree of histological changes for electroporation (see [0123]) and Smith et al. teaches a model for electropore creation with membrane voltage divided by threshold electroporation voltage in the exponent (see equations (1) and (2) on pg. 2814), however when considered alone or in any proper combination, the prior art references fail to provide a sufficient teaching for providing a production rate of new pores that is enhanced in a non-linear manner when a time duration of a transmembrane voltage is reduced by a factor 2 and an amplitude of the transmembrane voltage is multiplied by a factor 2 as required by claims 1 and 13 in combination with the additional claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794